GUDGEL, Judge,
dissenting:
I dissent. In my opinion, the evidence in the record is insufficient to support an award of benefits. In a case involving a degenerative back condition, the test of whether the condition is work-related is enunciated in Haycraft, supra:
[I]f it be found, or should be found, that the nature and duration of the work probably aggravated a degenerative disc condition to the degree that it culminated in an active physical impairment sooner than would have been the case had the work been less strenuous, to that extent the pre-existing condition is itself an injury as now defined in KRS 342.620(1).
Here, the medical testimony established that appellee’s back condition was primarily the result of inherited traits. Some doctors testified that appellee’s work as a laborer aggravated his symptoms. However, only one was willing to suggest that appellee’s work may have resulted in his being disabled by his back condition sooner than would otherwise have been the case, and that doctor later acknowledged that he could not be certain that appellee’s disability did not result solely from normal aging processes. Thus, in my view, no substantial evidence exists to support a Board finding that appellee’s back condition culminated in an active physical impairment sooner than would have been the case had the work been less strenuous. Therefore, I would reverse the judgment of the circuit court and remand the case with directions that it be remanded to the Board with directions to dismiss the claim.